                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     LOAN PAYMENT ADMINISTRATION                       Case No. 14-CV-04420-LHK
Northern District of California
 United States District Court




                                         LLC, et al.,
                                  13                                                       ORDER GRANTING MOTION TO
                                                        Plaintiffs,
                                                                                           DISMISS WITH PREJUDICE
                                  14
                                                 v.                                        Re: Dkt. No. 110
                                  15
                                         JOHN F. HUBANKS, et al.,
                                  16
                                                        Defendants.
                                  17

                                  18          Plaintiffs Nationwide Biweekly Administration, Inc.; Loan Payment Administration LLC;
                                  19   and Daniel Lipsky (collectively, “Nationwide”) bring this suit against Defendants John Hubanks,
                                  20   Andres Perez, the Monterey County District Attorney’s Office, and the Marin County District
                                  21   Attorney’s Office (collectively, “Defendants”). Nationwide’s lawsuit alleges that California
                                  22   Business and Professions Code §§ 14701–02 violate the U.S. Constitution. The Court granted
                                  23   Defendants’ motion to dismiss Nationwide’s complaint, whereupon Nationwide filed a first
                                  24   amended complaint (“FAC”). Before the Court is Defendants’ motion to dismiss Nationwide’s
                                  25   FAC. Having considered the parties’ submissions, the relevant law, and the record in this case,
                                  26   the Court GRANTS the motion to dismiss the FAC with prejudice.
                                  27

                                  28                                                   1
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               Plaintiff Nationwide Biweekly Administration, Inc. is an Ohio Corporation with its
                                   3
                                       headquarters in Xenia, Ohio. ECF No. 108 (“FAC.”), ¶ 2. Loan Payment Administration LLC is
                                   4
                                       a subsidiary of Nationwide Biweekly Administration, Inc. and also has its headquarters in Xenia,
                                   5
                                       Ohio. Id. ¶¶ 3, 15. Daniel Lipsky is an Ohio resident and the sole shareholder of Nationwide
                                   6
                                       Biweekly Administration, Inc. Id. ¶ 4.
                                   7
                                               Defendant John Hubanks (“Hubanks”) is a deputy district attorney with the Monterey
                                   8
                                       County District Attorney’s Office. Id. ¶ 5. Andres Perez (“Perez”) is a deputy district attorney
                                   9
                                       with the Marin County District Attorney’s Office. Id. ¶ 6. The Monterey County District
                                  10
                                       Attorney’s Office and the Marin County District Attorney’s Office are the local district attorney
                                  11
                                       offices for the Counties of Monterey and Marin, respectively. Id. ¶¶ 7–8.
                                  12
Northern District of California




                                               1. Nationwide’s “Interest Minimizer” Program
 United States District Court




                                  13
                                               Nationwide is an administrator of biweekly loan repayment programs. Id. ¶ 12.
                                  14
                                       Nationwide has approximately 125,000 customers around the country, including over 10,000 in
                                  15
                                       California. Id. At issue in the instant litigation is a Nationwide program called the “Interest
                                  16
                                       Minimizer” biweekly program, which is targeted at borrowers with home mortgages. Id. ¶ 13.
                                  17
                                       According to Nationwide, most mortgage servicers debit a borrower’s mortgage payments on a
                                  18
                                       monthly basis. Id. Under Nationwide’s “Interest Minimizer” program, Nationwide acts as an
                                  19
                                       intermediary between the borrower and the mortgage servicer. Specifically, Nationwide arranges
                                  20
                                       with the borrower to debit one-half of the borrower’s monthly mortgage payment from the
                                  21
                                       borrower’s checking account every other week. Id. Nationwide then remits the mortgage
                                  22
                                       payments to the mortgage servicer once per month, as required by the servicer. Id. However,
                                  23
                                       because Nationwide debits the mortgage payments on a bi-weekly (as opposed to monthly) basis,
                                  24
                                       Nationwide debits 26 times over the course of the year, effectively resulting in the creation of a
                                  25
                                       13th annual payment (as opposed to 12 annual payments under a traditional monthly repayment
                                  26
                                       plan). Id. Nationwide claims that the extra payment per year saves its customers money by
                                  27

                                  28                                                     2
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   allowing them to pay off their mortgage loans faster than they otherwise would. Id. ¶¶ 12–13.

                                   2          Nationwide sends its solicitations in standard business-size envelopes that contain

                                   3   Nationwide’s name and return address; “[a] sentence that reads ‘Nationwide Biweekly

                                   4   Administration is not affiliated with the lender’ or ‘Loan Payment Administration is not affiliated

                                   5   with the lender’”; the addressee’s name and address; and the statement “Mortgage Payment

                                   6   Information Enclosed.” Id. ¶ 45. In the window of the envelope, Nationwide includes the

                                   7   addressee’s lender’s name and the statement, “regarding your [Lender Name] loan.” Id.; see also

                                   8   ECF No. 35-1 (sample solicitation envelope).

                                   9          2. The Investigations of the Defendant District Attorneys

                                  10          On July 30, 2013, Nationwide received a letter from Hubanks, a deputy district attorney in

                                  11   the Consumer Protection Unit of the Monterey County District Attorney’s Office. Id., Ex. A

                                  12   (“Enforcement Letter”). The Enforcement Letter stated that the District Attorneys for Marin and
Northern District of California
 United States District Court




                                  13   Monterey County “are in receipt of numerous complaints about the marketing and business

                                  14   practices of Nationwide Bi-Weekly Administration, Inc.” Id. The Enforcement Letter further

                                  15   stated that these consumer complaints “indicate a pattern of deceptive business practices having an

                                  16   adverse impact on California consumers,” based on Nationwide’s practice of referencing the

                                  17   names of consumers’ lenders and the consumers’ loan numbers and loan amounts in Nationwide’s

                                  18   solicitation letters. Id. Specifically, the Enforcement Letter stated that “Nationwide mails

                                  19   solicitations to consumers which include the name of the consumer’s lender in the header of the

                                  20   letter which can be seen through the envelope window.” Id.

                                  21          The Enforcement Letter also stated that Nationwide’s solicitation letters violate two state

                                  22   statutes. First, the Enforcement Letter stated that Nationwide’s use of lenders’ names violates

                                  23   Business and Professions Code § 14701(a), which prohibits a person from using the “name, trade

                                  24   name, logo, or tagline of a lender in a written solicitation . . . without the consent of the lender,”

                                  25   unless the letter is accompanied by a statutorily-prescribed disclaimer. Id. (quoting Cal. Bus. &

                                  26
                                  27

                                  28                                                       3
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   Prof. Code § 14701(a)).1

                                   2          Second, the Enforcement Letter stated that Nationwide’s use of consumers’ loan amounts

                                   3   and loan numbers in Nationwide’s solicitation letters violates Business and Professions Code §

                                   4   14702, which prohibits a person from using a consumer’s “loan amount, whether or not publicly

                                   5   available, in a solicitation for services or products without the consent of the consumer,” unless

                                   6   the solicitation contains a statutorily-prescribed disclaimer. Id. at 2 (quoting Cal. Bus. & Prof.

                                   7   Code § 14702).2 The Enforcement Letter stated that “Nationwide mails solicitations to consumers

                                   8   which include the consumer’s amount in the header of the letter.” Id.

                                   9          The Enforcement Letter then stated that, because of Nationwide’s alleged violations of

                                  10   Business and Professions Code §§ 14701(a) and 14702, “Nationwide’s solicitations have the

                                  11   capacity to deceive and mislead consumers into believing Nationwide is sponsored by or affiliated

                                  12   with the lender, the solicitation is authorized by the lender, or the consumer’s loan information
Northern District of California
 United States District Court




                                  13   was provided by the lender.” Id. The Enforcement Letter also stated that “the placement of the

                                  14   lender’s name in the header of the letter may lead the consumer to believe their lender is, in fact,

                                  15   the originator of the correspondence or affiliated with Nationwide.” Id. Accordingly, the

                                  16   Enforcement Letter also alleged violations of Business and Professions Code §§ 17200 and 17500.

                                  17   Id. at 2–3. The Enforcement Letter concluded by stating in part that the Monterey and Marin

                                  18
                                  19   1
                                         The relevant statute provides: “No person shall include the name, trade name, logo, or tagline of a
                                  20   lender in a written solicitation for financial services directed to a consumer who has obtained a loan
                                       from the lender without the consent of the lender, unless the solicitation clearly and conspicuously
                                  21   states that the person is not sponsored by or affiliated with the lender and that the solicitation is not
                                       authorized by the lender, which shall be identified by name. This statement shall be made in close
                                  22   proximity to, and in the same or larger font size as, the first and the most prominent use or uses of
                                       the name, trade name, logo, or tagline in the solicitation, including on an envelope or through an
                                  23   envelope window containing the solicitation.” Cal. Bus. & Prof. Code § 14701(a).
                                       2
                                         The relevant statute provides: “No person shall include a consumer’s loan number or loan amount,
                                  24   whether or not publicly available, in a solicitation for services or products without the consent of
                                       the consumer, unless the solicitation clearly and conspicuously states, when applicable, that the
                                  25   person is not sponsored by or affiliated with the lender and that the solicitation is not authorized by
                                       the lender, and states that the consumer’s loan information was not provided to that person by that
                                  26   lender. This statement shall be made in close proximity to, and in the same or larger font as, the
                                       first and the most prominent use or uses of the consumer’s loan information in the solicitation,
                                  27   including on an envelope or through an envelope window containing the solicitation.” Cal. Bus. &
                                       Prof. Code § 14702.
                                  28                                                        4
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   County District Attorneys “are now determining what formal legal action, if any, will be taken.”

                                   2   Id. at 3.

                                   3            The Enforcement Letter also stated that Nationwide “may be in violation of California’s

                                   4   Check Sellers, Bill Payers and Proraters Law,” California Finance Code § 12000, because “it

                                   5   would appear Nationwide is acting as a prorater and therefore required to obtain a prorater

                                   6   license” from the state’s Department of Business Oversight. Id. Nationwide filed a related

                                   7   lawsuit based on the prorating issue against Jan Owen, in her official capacity as Commissioner of

                                   8   the Department of Business Oversight for the State of California. See Nationwide Biweekly

                                   9   Admin., Inc. v. Owen, Case No. 14-CV-05166-LHK, ECF No. 5. The Court discusses this suit

                                  10   below.

                                  11            Before the district attorneys could bring an enforcement action in a state forum,

                                  12   Nationwide brought this suit in federal court, predicated on Defendants’ enforcement threats. See
Northern District of California
 United States District Court




                                  13   id. at ¶¶ 23, 38.

                                  14       B. Procedural History
                                  15            1. Loan Payment Administration LLC, et al. v. Hubanks, et al.

                                  16            On October 2, 2014, Nationwide filed the instant lawsuit. FAC ¶ 18. The gravamen of

                                  17   Nationwide’s lawsuit is that Business and Professions Code §§ 14701(a) and 14702 constitute

                                  18   illegal restraints on free speech as applied to Nationwide, in violation of the First Amendment of

                                  19   the U.S. Constitution. See, e.g., FAC ¶¶ 39–42. In its original Complaint, Nationwide brought

                                  20   one cause of action under 42 U.S.C. § 1983 alleging that Defendants’ threats to enforce an

                                  21   unconstitutional statute violate Nationwide’s First and Fourteenth Amendment rights; a similar

                                  22   cause of action under California’s Constitution, Article I, § 2; and a third cause of action for

                                  23   declaratory relief that Nationwide’s use of lenders’ names is permitted by Business and

                                  24   Professions Code § 14703. Compl. ¶¶ 23–33.

                                  25            Also on October 2, 2014, Nationwide filed a motion for a preliminary injunction. ECF No.

                                  26   5. The motion requested that the Court enjoin Defendants from enforcing California Business and

                                  27   Professions Code § 14700 et seq. Id. at 2. On March 17, 2015, the Court denied Nationwide’s

                                  28                                                      5
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   motion and found that Nationwide failed to demonstrate a likelihood of success on the merits of

                                   2   Nationwide’s claim that the challenged statutes violate the First Amendment of the U.S.

                                   3   Constitution or Article I, § 2 of the California Constitution as applied to Nationwide. ECF No. 50

                                   4   at 21. Nationwide appealed. ECF No. 51 (notice of appeal).

                                   5          Three aspects of this Court’s ruling on the motion for preliminary injunction are important

                                   6   here. First, the Court found that Business and Professions Code §§ 14701–02 sought to counteract

                                   7   misleading commercial speech by compelling the speaker to disclose otherwise accurate

                                   8   information. ECF No. 50 at 12–15. Thus, the statute was not subject to intermediate scrutiny, but

                                   9   rather “the lower reasonable relationship—sometimes also referred to as a rational basis—standard

                                  10   of review” set forth in Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio, 471

                                  11   U.S. 626 (1985). Id. at 13. Second, the Court found that Business and Professions Code §§

                                  12   14701–02 was likely to survive Zauderer review because (1) the statute’s goal was preventing the
Northern District of California
 United States District Court




                                  13   deceptive use of lenders’ trade names in consumer solicitations and the statute was reasonably

                                  14   related to that goal, and (2) the statute was not unduly burdensome. Id. at 14–15. The Court also

                                  15   considered and rejected Nationwide’s argument that the statute barred the publication of publicly

                                  16   available information, and found instead that the statute merely required additional disclosures.

                                  17   Id. at 20. Third, the Court considered and rejected Nationwide’s contention that it qualified for an

                                  18   exemption from Business and Professions Code §§ 14701–02 under state law. Id. at 21–24

                                  19          On December 30, 2014, Defendants filed a motion to strike and a motion to dismiss. ECF

                                  20   Nos. 33 & 34.

                                  21           On May 15, 2015, Hubanks and Perez (and their respective offices), joined by the

                                  22   Alameda County District Attorney’s Office and the California Department of Business Oversight,

                                  23   filed a civil enforcement action against Nationwide in Alameda County Superior Court.

                                  24   California v. Nationwide Biweekly Admin., Case No. RG15770490; see also ECF No. 57-3.3

                                  25

                                  26
                                       3
                                        The Court previously granted Defendants’ unopposed request for judicial notice of the state court
                                       proceeding, and does so again here. ECF No. 102 at 6 n.3 (doing so); see also Holder v. Holder,
                                  27   305 F.3d 854, 866 (9th Cir. 2002) (taking judicial notice of filings in the public record from a
                                       California state court proceeding).
                                  28                                                 6
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1          That same day, Defendants in the instant case filed a supplemental motion to dismiss

                                   2   pursuant to Federal Rule of Civil Procedure 12(g), in which Defendants argued that the Court

                                   3   should abstain under Younger v. Harris, 401 U.S. 37 (1971). ECF Nos. 57 & 58 (corrected

                                   4   version filed on May 18, 2015).

                                   5          On June 17, 2015, the Court granted Defendants’ supplemental motion to dismiss and

                                   6   found that Younger abstention was appropriate in light of the ongoing state court proceedings.

                                   7   ECF No. 59. Nationwide again appealed. ECF No. 64 (notice of appeal).

                                   8          2. Nationwide Biweekly Administration, Inc. v. Owen, et al.

                                   9          On November 21, 2014, Nationwide brought a related action that alleged California’s

                                  10   statute limiting prorater licenses to California corporations violated the Dormant Commerce

                                  11   Clause. See Nationwide Biweekly Admin., Inc. v. Owen, Case No. 14-CV-05166-LHK. The Owen

                                  12   action’s procedural history is similar to that of the present case. Nationwide sought a preliminary
Northern District of California
 United States District Court




                                  13   injunction, which the Court denied on the grounds that Nationwide was unlikely to succeed on the

                                  14   merits. See Owen, ECF No. 45. On June 17, 2015, the Court dismissed the Owen action based on

                                  15   the same Younger reasoning that the Court applied in this case. ECF No. 59. As in this case,

                                  16   Nationwide appealed the denial of the preliminary injunction and the Younger-based dismissal.

                                  17   ECF No. 46; ECF No. 60.

                                  18          3. Ninth Circuit Appeal

                                  19          On October 10, 2017, the Ninth Circuit consolidated the Court’s denial of preliminary

                                  20   injunctions and Younger-based dismissals in this case and Owen. See ECF No. 73. The same day,

                                  21   the Ninth Circuit affirmed in part, reversed in part, and remanded both cases to this Court.

                                  22   Nationwide Biweekly Admin., Inc. v. Owen, 873 F.3d 716 (9th Cir. 2017), cert. denied sub nom.

                                  23   Nationwide Biweekly Admin., Inc. v. Hubanks, 138 S. Ct. 1698 (Apr. 30, 2018).

                                  24          The Ninth Circuit reversed the Court’s dismissals in both cases and found that Younger

                                  25   abstention was inappropriate because the cases had proceeded beyond an “embryonic stage” in

                                  26
                                  27

                                  28                                                    7
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   federal court before the corresponding state cases were filed. Id. at 727–30.4 The Ninth Circuit

                                   2   also found that the Court erred in denying the preliminary injunction in Owen because

                                   3   “Nationwide is likely to succeed on the merits of its Dormant Commerce Clause challenge to

                                   4   California’s prorater licensure law.” Id. at 738.

                                   5          However, the Ninth Circuit affirmed the Court’s denial of a preliminary injunction in this

                                   6   case because “Nationwide is unlikely to succeed on the merits of its First Amendment claim.” Id.

                                   7   at 736. In particular, the Ninth Circuit agreed that Business and Professions Code §§ 14701–02

                                   8   should be evaluated under the Zauderer standard. Id. at 731–34. The Ninth Circuit then rejected

                                   9   Nationwide’s arguments that Business and Professions Code §§ 14701–02 are unconstitutional

                                  10   under Zauderer because the Ninth Circuit concluded that the statutes are reasonably related to

                                  11   California’s interest in preventing consumer deception and are not unduly burdensome. Id. at

                                  12   733–35. Finally, the Ninth Circuit declined to reach Nationwide’s statutory arguments that
Northern District of California
 United States District Court




                                  13   Nationwide’s disclosures are lawful under Business and Professions Code § 14703. Id. at 735–36.

                                  14   The Ninth Circuit reasoned that even assuming arguendo that the statutory arguments were

                                  15   meritorious, Nationwide could not satisfy the other three prongs of injunctive relief—irreparable

                                  16   harm, the balance of the equities, and the public interest—because Nationwide’s arguments as to

                                  17   why it satisfied those prongs “are all based, illogically, entirely on the premise that enforcing the

                                  18   statute against Nationwide would infringe on its constitutionally protected speech.” Id. at 735.

                                  19          On November 28, 2017, the Ninth Circuit issued its mandate. ECF No. 75.

                                  20          4. On Remand

                                  21          On February 7, 2018, Defendants filed an amended motion to dismiss. ECF No. 86. On

                                  22   March 7, 2018, Nationwide filed its opposition. ECF No. 91. On April 4, 2018, Defendants filed

                                  23   their reply. ECF No. 96.

                                  24          On February 7, 2018, Defendants filed an amended motion to strike. ECF No. 87. On

                                  25   March 7, 2018, Nationwide filed its opposition. ECF No. 92. On April 4, 2018, Defendants filed

                                  26
                                       4
                                  27     Judge Montgomery dissented, and would have affirmed the Younger-based dismissals.
                                       Nationwide, 873 F.3d at 738–39.
                                  28                                          8
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   their reply. ECF No. 95.

                                   2          On June 18, 2018, the Court granted Defendants’ amended motion to dismiss and found

                                   3   moot Defendants’ motion to strike. ECF No. 102.

                                   4          First, the Court dismissed Nationwide’s § 1983 claim. The Court concluded that

                                   5   Nationwide’s claim that Business and Professions Code §§ 14701–02 violates the First

                                   6   Amendment should be evaluated under the Zauderer standard because the Ninth Circuit’s

                                   7   conclusion that Zauderer applies is the law of the case. Id. at 11–12. The Court then concluded

                                   8   that the statutes are reasonably related to the state’s interest in preventing consumer deception

                                   9   because both statutes require disclosures only when the solicitor uses a lender’s name or

                                  10   consumer’s loan number or loan amount in a solicitation without the lender’s consent. Id. at 13–

                                  11   15. Thus, California reasonably determined “that use of a lender’s name in solicitations of this

                                  12   type poses a risk of consumer deception.” Id. at 15 (quoting Nationwide, 873 F.3d at 735). Next,
Northern District of California
 United States District Court




                                  13   the Court concluded that the statutes are not unduly burdensome because the disclosures required

                                  14   under the statute are “relatively brief” in the context of letters that “span one to two full pages of

                                  15   text.” Id. at 17. In addition, the Court observed that Nationwide “already includes two

                                  16   disclosures” to consumers, including on the solicitation letter envelope and in the solicitation letter

                                  17   itself. Id. (citing ECF Nos. 35-1 & 35-2). The Court granted Defendants’ motion with leave to

                                  18   amend because “Nationwide may be able to allege sufficient facts to support a 42 U.S.C. § 1983

                                  19   claim.” Id. at 18.

                                  20          Second, the Court addressed whether to exercise supplemental jurisdiction over

                                  21   Nationwide’s two remaining causes of action, which both arose under California law. The Court

                                  22   concluded that “the factors of economy, convenience, fairness, and comity” all supported

                                  23   dismissal of Nationwide’s state law claims, particularly given the progress in Nationwide’s related

                                  24   state court action. Id. at 19. The Court granted Nationwide leave to amend “because Nationwide

                                  25   may be able to plead a federal cause of action that warrants the Court’s exercise of supplemental

                                  26   jurisdiction.” Id. Further, the Court gave Nationwide notice that “failure to cure the deficiencies

                                  27   identified [in the Court’s Order] will result in a dismissal with prejudice of the deficient claims.”

                                  28                                                      9
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   Id. at 20.

                                   2            On July 17, 2018, Nationwide filed the FAC. ECF No. 108. The FAC alleges causes of

                                   3   action for (1) violation of the First and Fourteenth Amendments of the U.S. Constitution under §

                                   4   1983, id. ¶¶ 35–63; and (2) declaratory relief in the form of a declaration that Business and

                                   5   Professions Code §§ 14701–02 is an unconstitutional restraint on speech. Id. ¶¶ 64–66.

                                   6            On August 7, 2018, Defendants filed a motion to dismiss the FAC. ECF No. 110 (“Mot.”).

                                   7   On August 28, 2018, Nationwide filed its opposition. ECF No. 114 (“Opp.”). On September 4,

                                   8   2018, Defendants filed their reply. ECF No. 116 (“Reply”).

                                   9   II.      LEGAL STANDARD
                                  10         A. Motion to Dismiss Under Rule 12(b)(6)

                                  11            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  12   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint
Northern District of California
 United States District Court




                                  13   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                  14   12(b)(6). The United States Supreme Court has held that Rule 8(a) requires a plaintiff to plead

                                  15   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                  16   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

                                  17   content that allows the court to draw the reasonable inference that the defendant is liable for the

                                  18   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is

                                  19   not akin to a probability requirement, but it asks for more than a sheer possibility that a defendant

                                  20   has acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule

                                  21   12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true and construe[s]

                                  22   the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  23   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  24            The Court, however, need not accept as true allegations contradicted by judicially

                                  25   noticeable facts, see Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  26   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  27   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  28                                                     10
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                   2   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                   3   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                   4   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                   5   (9th Cir. 2004).

                                   6          B. Leave to Amend
                                   7             If the Court determines that a complaint should be dismissed, it must then decide whether

                                   8   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                   9   amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                  10   of Rule 15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.”

                                  11   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                  12   marks omitted). However, a court “may exercise its discretion to deny leave to amend due to
Northern District of California
 United States District Court




                                  13   ‘undue delay, bad faith or dilatory motive on part of the movant, repeated failure to cure

                                  14   deficiencies by amendments previously allowed, undue prejudice to the opposing party . . . , [and]

                                  15   futility of amendment.’” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 892–93 (9th Cir.

                                  16   2010) (alterations in original) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                  17   III.      DISCUSSION
                                  18             In the FAC, Nationwide realleges only Nationwide’s cause of action under 42 U.S.C. §

                                  19   1983 and its cause of action for declaratory relief. Nationwide does not reallege any cause of

                                  20   action based on the California Constitution. Primarily, Nationwide uses the FAC to raise new

                                  21   legal contentions, including that the United States Supreme Court’s decision in National Institute

                                  22   of Family and Life Advocates v. Becerra, 138 S. Ct. 2361 (2018) (“NIFLA”), requires the Court to

                                  23   reconsider its legal conclusions in the Court’s order granting Defendants’ motion to dismiss

                                  24   Nationwide’s original complaint. Nationwide also purports to include new allegations about the

                                  25   envelopes in which Nationwide sends its solicitations. However, Nationwide’s envelopes and the

                                  26   disclosure thereon were already before the Court when the Court dismissed Nationwide’s original

                                  27   complaint. See ECF No. 102 at 17 (referencing sample Nationwide solicitation letters and

                                  28                                                     11
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   envelopes).

                                   2          Defendants’ motion to dismiss advances several arguments for why the Court should

                                   3   dismiss Nationwide’s FAC with prejudice. Chiefly, Defendants contend that Nationwide has

                                   4   failed to state a § 1983 cause of action because Nationwide does not sufficiently allege that

                                   5   Business and Professions Code §§ 14701–02 violates Nationwide’s First Amendment rights.

                                   6   Defendants also contend that dismissal of Nationwide’s § 1983 claim requires the Court to dismiss

                                   7   Nationwide’s declaratory relief cause of action. The Court agrees with Defendants, and thus

                                   8   grants Defendants’ motion to dismiss.5

                                   9       A. Section 1983 Claim
                                  10          In Defendants’ motion to dismiss Nationwide’s original complaint, Defendant raised a

                                  11   two-part argument for why Nationwide had failed to allege a violation of its First Amendment

                                  12   rights, and thus failed to state a claim under § 1983. Defendants argued that Nationwide’s First
Northern District of California
 United States District Court




                                  13   Amendment claims must be evaluated under the lenient Zauderer standard and that under such

                                  14   rational basis review, Nationwide had failed to allege any violation of its First Amendment rights.

                                  15   The Court agreed with Defendants and dismissed Nationwide’s original complaint. ECF No. 102

                                  16   at 10. Defendants raise the same two arguments in their motion to dismiss the FAC. The Court

                                  17   agrees that the FAC must be evaluated under the Zauderer standard and that Nationwide has failed

                                  18   to allege any violation of its First Amendment.

                                  19          1. Applicable Level of Scrutiny

                                  20          A threshold issue is whether Business and Professions Code §§ 14701–02 should be

                                  21   evaluated under intermediate scrutiny or the rule set forth in Zauderer. Both sides agree the

                                  22   speech at issue here is commercial. See Mot. at 4; Opp. at 2. Generally, laws restricting

                                  23   commercial speech are subject to intermediate scrutiny under the First Amendment. Coyote

                                  24   Publ’g, Inc. v. Miller, 598 F.3d 592, 598 (9th Cir. 2010). More precisely, intermediate scrutiny

                                  25

                                  26   5
                                        Defendants also contend that Nationwide’s FAC (1) fails to join the State of California, a
                                  27   necessary party; (2) names improper parties as defendants; and (3) fails to state a Monell claim.
                                       Mot. at 8–9, 13–16. The Court need not reach these arguments.
                                  28                                                   12
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   applies if a law seeks to restrict commercial speech that is “neither misleading nor related to

                                   2   unlawful activity.” Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of New York, 447 U.S.

                                   3   557, 564 (1980). In Central Hudson, for instance, the U.S. Supreme Court held that a law which

                                   4   barred “all advertising that promotes the use of electricity” must be justified by a “substantial

                                   5   interest” on the part of the government, and the law must be “no more extensive than necessary to

                                   6   further the State’s interest.” Id. at 558, 564, 569–70 (internal quotation marks omitted). However,

                                   7   where a law is intended to counteract misleading commercial speech by compelling the speaker to

                                   8   disclose otherwise accurate information, that law must meet the lower reasonable relationship—

                                   9   sometimes also referred to as a rational basis—standard of review. Zauderer, 471 U.S. at 650–

                                  10   653; Milavetz, Gallop & Milavetz, P.A. v. United States, 559 U.S. 229, 249–50 (2010)

                                  11   (“Unjustified or unduly burdensome disclosure requirements offend the First Amendment by

                                  12   chilling protected speech, but an advertiser’s rights are adequately protected as long as disclosure
Northern District of California
 United States District Court




                                  13   requirements are reasonably related to the State’s interest in preventing deception of consumers.”

                                  14   (internal quotation marks and citation omitted)).

                                  15          The Court’s order denying Nationwide’s request for a preliminary injunction found that the

                                  16   Zauderer standard of review, rather than intermediate scrutiny, was the appropriate standard. ECF

                                  17   No. 50 at 16. The Ninth Circuit affirmed this finding. Nationwide, 873 F.3d at 721 (“The

                                  18   required disclosures are meant to protect against consumer confusion, and are therefore

                                  19   permissible under Zauderer.”). Specifically, the Ninth Circuit examined the contents of Business

                                  20   and Professions Code §§ 14701–02 in order to “determine whether to scrutinize the California

                                  21   disclosure statutes under Central Hudson or Zauderer.” Id. at 732–33. After a detailed analysis,

                                  22   the Ninth Circuit held that Zauderer was the applicable standard. Id. at 731–34.

                                  23          On remand, when the Court granted Defendants’ motion to dismiss Nationwide’s original

                                  24   complaint, the Court concluded that the Ninth Circuit’s holding that Zauderer applies is the law of

                                  25   the case because the Ninth Circuit “was deciding a legal question of what level of scrutiny to

                                  26   apply to the statutes.” ECF No. 102 at 11–12; see Stormans, Inc. v. Wiesman, 794 F.3d 1064,

                                  27   1076 n.5 (9th Cir. 2015) (holding that Ninth Circuit decisions at the preliminary injunction phase

                                  28                                                       13
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   constitute the law of the case for “conclusions on pure issues of law”) (citation omitted).

                                   2          Here, Nationwide advances a new argument for why the Ninth Circuit’s decision that

                                   3   Zauderer applies is not the law of the case. Nationwide contends that the United States Supreme

                                   4   Court’s decision in NIFLA, 138 S. Ct. 2361, nullifies this Court’s conclusion that Zauderer

                                   5   applies. The law of the case doctrine does not apply where “intervening controlling authority

                                   6   makes reconsideration appropriate.” Gonzales v. U.S. Dep’t of Homeland Sec., 712 F.3d 1271,

                                   7   1277 (9th Cir. 2013) (citation omitted). However, Nationwide’s argument fails. Although NIFLA

                                   8   post-dates the Court’s order granting Defendants’ motion to dismiss Nationwide’s original

                                   9   complaint, NIFLA simply applied the existing Zauderer standard.

                                  10          In NIFLA, the United States Supreme Court evaluated a First Amendment challenge to a

                                  11   statute that required certain pregnancy clinics to disclose the following information: (1) “[l]icensed

                                  12   clinics must notify women that California provides free or low-cost services, including abortions,
Northern District of California
 United States District Court




                                  13   and give them a phone number to call”; and (2) “[u]nlicensed clinics must notify women that

                                  14   California has not licensed the clinics to provide medical services.” 138 S. Ct. at 2368.

                                  15          First, the NIFLA Court addressed the notice requirement for licensed clinics, which

                                  16   required the clinics to inform patients that California provides contraceptive services, including

                                  17   abortion. Id. at 2369. Such notice was required to be “posted in the waiting room, printed and

                                  18   distributed to all clients, or provided digitally at check-in.” Id. The NIFLA Court characterized

                                  19   the statute as requiring clinics to “provide a government-drafted script about the availability of

                                  20   state-sponsored services, as well as contact information for how to obtain them.” Id. at 2371. At

                                  21   the outset, the NIFLA Court rejected the Ninth Circuit’s decision not to apply strict scrutiny to the

                                  22   licensed clinic notice. Id. at 2371–72. Citing Zauderer, the NIFLA Court explained that “our

                                  23   precedents have applied more deferential review to some laws that require professionals to

                                  24   disclose factual, noncontroversial information in their ‘commercial speech.’” Id. at 2372.

                                  25   However, the NIFLA Court concluded that Zauderer did not apply to the licensed clinic notice,

                                  26   which was not limited to “purely factual and uncontroversial information about the terms under

                                  27   which . . . services will be available.” Id. (quoting Zauderer, 471 U.S. at 651). Instead, the notice

                                  28                                                    14
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   required clinics “to disclose information about state-sponsored services—including abortion,

                                   2   anything but an ‘uncontroversial’ topic.” Id. For that reason, the NIFLA Court declined to apply

                                   3   Zauderer scrutiny to the licensed clinic notice. Id. at 2375.

                                   4           Second, the NIFLA Court addressed the notice requirement for unlicensed clinics, which

                                   5   required those clinics to state that “[t]his facility is not licensed as a medical facility by the State of

                                   6   California and has no licensed medical provider who provides or directly supervises the provision

                                   7   of services.” Id. at 2370 (alteration in original) (quoting Cal. Health & Safety Code §

                                   8   123472(b)(1). Regarding Zauderer’s application to the unlicensed clinic notice, the NIFLA Court

                                   9   stated, in full: “The parties dispute whether the Zauderer standard applies to the unlicensed notice.

                                  10   Even under Zauderer, a disclosure requirement cannot be ‘unjustified or unduly burdensome.’”

                                  11   Id. at 2376–77. The NIFLA Court then applied Zauderer to the unlicensed clinic notice, although

                                  12   the Court noted that the unlicensed clinic notice could not withstand any level of scrutiny. Id. at
Northern District of California
 United States District Court




                                  13   2377–78.

                                  14           Thus, NIFLA has two holdings relevant to this case: (1) Zauderer scrutiny did not apply to

                                  15   the licensed clinic notice because the notice was not limited to “factual and uncontroversial

                                  16   information about the terms under which . . . services will be available”; and (2) the unlicensed

                                  17   clinic notice did not satisfy Zauderer scrutiny. Id. at 2372, 2377.

                                  18           Nationwide conflates those two holdings to suit its arguments. Nationwide contends that

                                  19   because “the mandated disclosure requiring Nationwide to state that it is ‘not authorized’ by the

                                  20   lender” is comparable to the unlicensed notice requirement in NIFLA, the Zauderer standard does

                                  21   not apply to Business and Professions Code §§ 14701–02. Opp. at 2. Even assuming that the

                                  22   disclosures required by Business and Professions Code §§ 14701–02 are comparable to the

                                  23   unlicensed clinic notice required in NIFLA, the NIFLA Court expressly applied Zauderer to the

                                  24   unlicensed clinic notice. 138 S. Ct. at 2377 (concluding that California had “not met its burden”

                                  25   to prove that the unlicensed notice satisfied Zauderer). The NIFLA Court only declined to apply

                                  26   Zauderer to the licensed clinic notice, which Nationwide does not contend is comparable to the

                                  27   disclosures required by Business and Professions Code §§ 14701–02. Thus, NIFLA provides no

                                  28                                                       15
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   reason to disturb the Court’s conclusion that Zauderer’s application is the law of the case.

                                   2          Next, Nationwide asserts that the United States Supreme Court has vacated CTIA-The

                                   3   Wireless Ass’n v. City of Berkeley, California, 854 F.3d 1105 (9th Cir. 2017), vacated and

                                   4   remanded sub nom., CTIA--The Wireless Ass’n v. City of Berkeley, Cal., 138 S. Ct. 2708 (2018),

                                   5   which the Ninth Circuit “referenced throughout” its opinion in Nationwide. Opp. at 1. However,

                                   6   in CTIA, the Ninth Circuit addressed “the question whether, in the absence of a prevention-of-

                                   7   deception rationale, the Zauderer compelled-disclosure test applies.” CTIA, 854 F.3d at 1116

                                   8   (emphasis added). The United States Supreme Court’s decision to vacate CTIA says little about

                                   9   Zauderer’s continued vitality in the deception prevention context.

                                  10          Nationwide does not meaningfully contest that Business and Professions Code §§ 14701–

                                  11   02 are designed to prevent deception. Nor could Nationwide. The Enforcement Letter attached to

                                  12   Nationwide’s FAC alleges that Nationwide is in violation of Business and Professions Code §§
Northern District of California
 United States District Court




                                  13   14701–02 due to Nationwide’s “deceptive business practices.” FAC, Ex A. Specifically, the

                                  14   Enforcement Letter states that “Nationwide mails solicitations to consumers which include the

                                  15   name of the consumer’s lender in the header of the letter which can be seen through the envelope

                                  16   window.” Id. (emphasis added). Moreover, the Enforcement Letter states that “Nationwide’s

                                  17   solicitations have the capacity to deceive and mislead consumers into believing Nationwide is

                                  18   sponsored by the lender, or the consumer’s loan information was provided by the lender, due to

                                  19   the prominent placement of the lender’s name and the consumer’s loan amount in the header of the

                                  20   letter.” Id. Only at the very bottom of the solicitation and in a smaller font does Nationwide

                                  21   disclose that Nationwide “is not affiliated, connected, or associated with the lender listed above.”

                                  22   Id.

                                  23          Therefore, the Enforcement Letter asserts that Nationwide’s solicitations—including the

                                  24   envelopes—are in violation of Business and Professions Code §§ 14701–02, which require

                                  25   disclosures “in close proximity to” a solicitor’s use of a lender’s name or a consumer’s loan

                                  26   information. Cal. Bus. & Prof. Code §§ 14701(a), 14702.

                                  27          In addition, the legislative history of Business and Professions Code §§ 14701–02

                                  28                                                    16
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   demonstrates that California found that “[b]orrowers are being inundated with solicitations for

                                   2   new loan, insurance and other home-related services.” ECF No. 36-1 at 3.6 Specifically, “in order

                                   3   to trick the borrowers into believing their lender sent the solicitation or endorses the services being

                                   4   offered, many solicitations prominently use the lender’s name and sometimes even its logo, as

                                   5   well as the actual amount of the loan.” Id. Thus, Business and Professions Code §§ 14701–02—

                                   6   and the Enforcement Letter that forms the basis of Nationwide’s suit—have a clear deception

                                   7   prevention rationale.

                                   8          For all of the above reasons, the Court rejects Nationwide’s argument that NIFLA requires

                                   9   the Court to reconsider whether the Ninth Circuit’s conclusion that Zauderer applies is the law of

                                  10   the case.

                                  11          2. Applying Zauderer

                                  12          The second question is whether Business and Professions Code §§ 14701–02 survive
Northern District of California
 United States District Court




                                  13   scrutiny under the Zauderer standard of review. A law passes constitutional muster under

                                  14   Zauderer if it is “reasonably related to the State’s interest in preventing deception of consumers,”

                                  15   and is not “unduly burdensome.” Zauderer, 471 U.S. at 651; accord Nationwide, 873 F.3d at 731–

                                  16   32 (describing Zauderer standard).

                                  17          In its order dismissing Nationwide’s complaint, the Court concluded that Business and

                                  18   Professions Code §§ 14701–02 survive Zauderer review. ECF No. 102 at 13–18. Nationwide

                                  19   raises two arguments for why the Court should not similarly dismiss Nationwide’s FAC. First,

                                  20   Nationwide contends that NIFLA altered how courts should apply the Zauderer standard. Opp. at

                                  21   3. Second, Nationwide contends that the FAC includes new facts and now sufficiently alleges that

                                  22   the statutes are “unduly burdensome.” Id. at 6. Neither contention is persuasive.

                                  23          To determine whether a law is reasonably related to the state’s interest in preventing

                                  24   consumer deception, courts look to whether there is a reasonable relationship between the purpose

                                  25

                                  26   6
                                         The Court previously granted Defendants’ unopposed request to take judicial notice of the
                                  27   legislative history of Business and Professions Code §§ 14700 et seq., and does again here. ECF
                                       No. 102 at 14 n.6.
                                  28                                                    17
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   of the law and the requirements of the law itself. See Nationwide, 873 F.3d at 834 (concluding

                                   2   that the instant statute survives Zauderer review because “the disclosure requirements have a

                                   3   relationship to preventing deception”); see also Spirit Airlines, Inc. v. U.S. Dep’t of Transp., 687

                                   4   F.3d 403, 414–15 (D.C. Cir. 2012) (rule “requiring the total price [of airfare] to be the most

                                   5   prominent number [in print advertisements and on websites] is reasonably related” to the

                                   6   government’s “interest in preventing deception of consumers”); Dwyer v. Cappell, 762 F.3d 275,

                                   7   283 (3d Cir. 2014) (under Zauderer, “[a] disclosure requirement is reasonably related to the

                                   8   State’s interest in preventing deception of consumers where it could plausibly dispel the

                                   9   misleading nature of the advertisement to those who read it.” (internal quotation marks omitted)).

                                  10          The second requirement under Zauderer is that the required disclosure must not be “unduly

                                  11   burdensome.” Zauderer, 471 U.S. at 651. Under Zauderer, a required disclosure is “unduly

                                  12   burdensome” when the “detail required in the disclaimer . . . effectively rules out” the commercial
Northern District of California
 United States District Court




                                  13   speech in the first place. Ibanez v. Fla. Dep’t of Bus. & Prof’l Regulation, Bd. of Accountancy,

                                  14   512 U.S. 136, 146–47 (1994). For example, the Ibanez plaintiff was a certified public accountant

                                  15   and certified financial planner who placed the terms “CPA” and “CFA” next to her name on

                                  16   letterhead, business cards, and in a telephone directory listing. Id. at 138. However, Florida law

                                  17   required that those designations be accompanied by a “disclaimer stating that the recognizing

                                  18   agency is not affiliated with or sanctioned by the state or federal government,” and provide the

                                  19   certifying agency’s “requirements for recognition, including, but not limited to, educatio[n],

                                  20   experience and testing.” Id. at 152. Given the plaintiff’s desire to use the CPA and CFA

                                  21   designations on business cards, letterhead, and a yellow pages listing, Ibanez found the required

                                  22   disclosures were unduly burdensome because they “effectively ruled out” the use of the

                                  23   designations in those contexts. Id. at 147; see Pub. Citizen Inc. v. La. Attorney Disciplinary Bd.,

                                  24   632 F.3d 212, 229 (5th Cir. 2011) (requirement that an attorney television advertisement “include,

                                  25   both written in a large font and spoken slowly, at least all of the following information: (1) the

                                  26   lawyer’s name and office location; (2) a client’s responsibility for costs; (3) all jurisdictions in

                                  27   which the lawyer is licensed; (4) the use of simulated scenes or pictures or actors portraying

                                  28                                                      18
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   clients; and (5) the use of a spokesperson, whether the spokesperson is a lawyer, and whether the

                                   2   spokesperson is paid” was unduly burdensome (internal citations omitted)); see also Tillman v.

                                   3   Miller, 133 F.3d 1402, 1403–04 & n.4 (11th Cir. 1998) (requirement that attorney include a five-

                                   4   second message about criminal penalties for filing fraudulent claims in thirty-second

                                   5   advertisement was unduly burdensome).

                                   6          Nationwide variously contends that NIFLA “elaborat[ed]” on or “redefined” the two

                                   7   Zauderer requirements, which are that the challenged law be “reasonably related to the State’s

                                   8   interest in preventing deception of consumers,” and not “unduly burdensome.” Zauderer, 471 U.S.

                                   9   at 651. However, the NIFLA Court analyzed the unlicensed clinic notice via a straightforward

                                  10   application of its Zauderer precedents. Consider the United States Supreme Court’s own words:

                                  11   “Our precedents require disclosures to remedy a harm that is ‘potentially real not purely

                                  12   hypothetical.’” NIFLA, 138 S. Ct. at 2377 (emphasis added) (quoting Ibanez, 512 U.S. at 146).
Northern District of California
 United States District Court




                                  13   Thus, Nationwide’s claim that the phrase “potentially real not purely hypothetical” was a new rule

                                  14   announced in NIFLA is contradicted by NIFLA itself.

                                  15          This Court in its order dismissing Nationwide’s complaint expressly rejected Nationwide’s

                                  16   argument that because “Defendants have not shown that Nationwide’s letters are deceptive,”

                                  17   Nationwide had stated a § 1983 claim. ECF No. 102 at 14–15. The Court agreed with the Ninth

                                  18   Circuit’s reasoning that regardless of the deceptive nature of Nationwide’s letters, “[i]t was

                                  19   reasonable for California to determine that use of a lender’s name in solicitations of this type poses

                                  20   a risk of consumer deception. The required disclaimers—short, accurate, and to the point—are

                                  21   reasonably related to California’s interest in preventing that deception.” Id. at 15 (quoting

                                  22   Nationwide, 873 F.3d at 735). As explained, the legislative history of Business and Professions

                                  23   Code §§ 14701–02 demonstrates that California found that “[b]orrowers are being inundated with

                                  24   solicitations for new loan, insurance and other home-related services.” ECF No. 36-1 at 3.

                                  25   Moreover, “in order to trick the borrowers into believing their lender sent the solicitation or

                                  26   endorses the services being offered, many solicitations prominently use the lender’s name and

                                  27   sometimes even its logo, as well as the actual amount of the loan.” Id. Thus, California has

                                  28                                                     19
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   proffered a “justification for the [statutes] that is more than ‘purely hypothetical.’” NIFLA, 138 S.

                                   2   Ct. at 2377. The Court again concludes that Business and Professions Code §§ 14701–02 satisfies

                                   3   the first Zauderer prong.

                                   4          Nationwide contends that NIFLA “redefined” the second Zauderer prong, but all that

                                   5   NIFLA did was reach a contrary outcome. Here, Business and Professions Code § 14701(a)

                                   6   provides that if a solicitor uses, inter alia, a lender’s trade name or logo without the lender’s

                                   7   consent—as the Enforcement Letter states that Nationwide does in the header of Nationwide’s

                                   8   solicitations, such that the lender name is visible through the envelope window—the solicitor must

                                   9   disclose that the solicitor is “not sponsored by or affiliated with the lender,” and that “the

                                  10   solicitation is not authorized by the lender, which shall be identified by name.” Cal. Bus. & Prof.

                                  11   Code § 14701(a). The disclaimer must be made “in close proximity to, and in the same or larger

                                  12   font size as, the first and the most prominent use or uses of the” lender’s name or logo. Id.
Northern District of California
 United States District Court




                                  13   Section 14702 similarly provides that if a solicitor uses a consumer’s loan number or loan amount

                                  14   in a solicitation for services without the consumer’s consent, the solicitor must state, when

                                  15   applicable, that the solicitor is not “sponsored by or affiliated with the lender and that the

                                  16   solicitation is not authorized by the lender,” and that the “consumer’s loan information was not

                                  17   provided to that person by that lender.” Id. § 14702. This disclaimer must be “in close proximity

                                  18   to, and in the same or larger font as, the first and the most prominent use of the consumer’s loan

                                  19   information in the solicitation.” Id.

                                  20          In short, Business and Professions Code §§ 14701–02 require that a solicitor who uses,

                                  21   inter alia, a lender’s trade name or logo without consent also disclose two brief facts: that the

                                  22   solicitor is not “sponsored by or affiliated with the lender,” and that the solicitation is “not

                                  23   authorized by the lender.” Id. § 14701(a). Similarly, if a solicitor uses, inter alia, a consumer’s

                                  24   loan amount without the consumer’s consent—as the Enforcement Letter states that Nationwide

                                  25   does—the solicitor must make a similar disclosure, as well as state that the consumer’s loan

                                  26   information “was not provided by that lender.” Id. § 14702. These disclaimers must be made in

                                  27   close proximity to, and in at least the same size font as, the first and most prominent use of the

                                  28                                                      20
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   lender’s name or the consumer’s loan amount. Id. §§ 14701–02. As this law is applied to

                                   2   Nationwide, Nationwide must make these relatively brief disclosures in Nationwide’s solicitation

                                   3   letters, which span one to two full pages of text. See ECF No. 35-1 (sample one-page solicitation

                                   4   letter); ECF No. 35-2 (sample two-page solicitation letter). Thus, the Court found in its order

                                   5   dismissing Nationwide’s complaint that the required disclosures do not “effectively rule[] out”

                                   6   Nationwide’s use of solicitation letters such that the disclosures would be “unduly burdensome.”

                                   7   Ibanez, 512 U.S. at 147.

                                   8          Nationwide’s suggestion that NIFLA requires a different result is misplaced. In NIFLA, the

                                   9   United States Supreme Court held that the unlicensed notice requirement was unduly burdensome

                                  10   because (1) it required “covered facilities to post California’s precise notice, no matter what the

                                  11   facilities say on site or in their advertisements”; (2) it covered “a curiously narrow subset of

                                  12   speakers”; (3) it required a facility to “call attention to the notice, instead of its own message, by
Northern District of California
 United States District Court




                                  13   some method such as larger text or contrasting type or color”; (4) and the notice was to “be posted

                                  14   in English and as many other languages as California chooses to require,” which could reach “13

                                  15   different languages.” 138 S. Ct. at 2377–78. Based on all of those factors, the NIFLA Court

                                  16   concluded that “the unlicensed notice drowns out the facility’s own message.” Id. at 2378.

                                  17          None of those factors is present here. The disclosure requirements in Business and

                                  18   Professions Code §§ 14701–02 only apply if the solicitor uses the name or logo of a lender or the

                                  19   consumer’s loan information in a solicitation. Cal. Bus. & Prof. Code §§ 14701(a), 14702. The

                                  20   disclosure requirements apply to any person who sends a qualifying solicitation, not a “narrow

                                  21   subset” of speakers. Id. Moreover, as explained, the statutes do not require disclosures in “larger

                                  22   text or contrasting type or color” or in several languages. Thus, the required disclosures do not

                                  23   “drown[] out the [solicitor’s] own message.” NIFLA, 138 S. Ct. at 2378.

                                  24          Finally, Nationwide contends that the FAC includes new factual allegations that

                                  25   disclosures on Nationwide’s envelopes “where space is very limited” impose an undue burden.

                                  26   Opp. at 6. Nationwide further contends that neither this Court nor the Ninth Circuit addressed the

                                  27   effect of Business and Professions Code §§ 14701–02 on Nationwide’s envelopes. Id.; see also

                                  28                                                      21
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   Opp. at 7 (contending that the Court “based its prior ruling on the incorrect understanding that the

                                   2   Statute’s mandated statements would only be required to be placed on a ‘1-2 page letter’”). In the

                                   3   FAC, Nationwide alleges that “[b]ecause Nationwide already provides disclosures on the

                                   4   Envelopes, any additional disclosures would be unduly burdensome and would drown out

                                   5   Nationwide’s message.” FAC ¶ 47.

                                   6          However, Nationwide’s original complaint also alleged that Nationwide’s envelopes

                                   7   already contain a disclosure. Compl. ¶ 15. Nationwide’s envelopes and the language on them

                                   8   were before the Court. See ECF No. 102 at 17 (citing ECF Nos 35-1 & 35-2). In addition,

                                   9   Nationwide argued in opposition to Defendants’ motion to dismiss Nationwide’s complaint that

                                  10   the disclosures required by Business and Professions Code §§ 14701–02—including disclosures

                                  11   on envelopes—were unduly burdensome. ECF No. 91 at 12–13. When the Court dismissed

                                  12   Nationwide’s complaint, the Court rejected Nationwide’s argument that Business and Professions
Northern District of California
 United States District Court




                                  13   Code §§ 14701–02 as applied to Nationwide violates the Zauderer standard, and noted that

                                  14   Nationwide alleged that Nationwide already includes disclosures on its envelopes. ECF No. 102

                                  15   at 17. Business and Professions Code §§ 14701–02, which the Court addressed in full,

                                  16   specifically provides that disclosures may be required “on an envelope.” Cal. Bus. & Prof. Code

                                  17   §§ 14701(a), 14702. Nationwide cannot reasonably contend that the Court never evaluated

                                  18   whether disclosures on Nationwide’s envelopes are unduly burdensome. To the contrary, the

                                  19   Court found that Nationwide’s existing envelope disclosures helped demonstrate how additional

                                  20   brief disclosures do not “effectively rule[] out” Nationwide’s commercial speech. ECF No. 102 at

                                  21   17.

                                  22          Even if the Court had not already addressed Nationwide’s envelope allegations, the Court

                                  23   would reach the same result. The required disclosures must be “made in close proximity to, and in

                                  24   the same or larger font size as, the first and most prominent use or uses of the name, trade name,

                                  25   logo, or tagline in the solicitation, including on an envelope or through an envelope window

                                  26   containing the solicitation.” Cal. Bus. & Prof. Code § 14701(a). Given that Nationwide already

                                  27   includes disclosures on its envelopes, Business and Professions Code §§ 14701–02 only require

                                  28                                                    22
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   that Nationwide ensure that the required disclosures are “in close proximity” to and “in the same

                                   2   or larger font size as” Nationwide’s use of the lender’s name. As the Ninth Circuit has concluded,

                                   3   such “required disclosures are reasonable and not disproportionate.” Nationwide, 873 F.3d at 734.

                                   4   According to the Enforcement Letter, Nationwide uses the lender’s name without consent “in the

                                   5   header of the letter which can be seen through the envelope window.” FAC, Ex. A. If Nationwide

                                   6   chooses not to state the lender’s name on the envelope or to make it visible through the envelope

                                   7   window—which the Enforcement Letter states is deceptive—Nationwide is not required to include

                                   8   any disclosures on the envelope. Cal. Bus. & Prof. Code § 14701. Therefore, the Court again

                                   9   concludes that Nationwide has not sufficiently alleged that Business and Professions Code §§

                                  10   14701–02 unconstitutionally burdens Nationwide’s commercial speech.

                                  11          3. Nominative Fair Use

                                  12          Nationwide also contends that Nationwide’s FAC “raise[s] the issue of nominative fair use
Northern District of California
 United States District Court




                                  13   as a constitutional requirement of the First Amendment.” Opp. at 10. However, nominative fair

                                  14   use is simply a defense to violation of Business and Professions Code § 14701:

                                  15          “It is not a violation of this chapter for a person in an advertisement or solicitation
                                  16          for services or products to use the name, trade name, logo or tagline of a lender
                                              without the statement described in subdivision (a) of Section 14701 if that use is
                                  17          exclusively part of a comparison of like services or products in which the person
                                              clearly and conspicuously identifies itself or that otherwise constitutes nominative
                                  18          fair use.”
                                  19   Cal. Bus. & Prof. Code § 14703. Thus, to the extent Nationwide argues that “a statute that
                                  20   precludes such use would violate the First Amendment,” Opp. at 11, California’s statutory
                                  21   scheme expressly does not preclude such use.
                                  22          4. Nationwide’s Vagueness Allegations
                                  23          Nationwide’s FAC appears to include allegations that Business and Professions Code §§
                                  24   14701–02 are unconstitutionally vague. For example, Nationwide alleges that the words of the
                                  25   statutes are “ambiguous and inexact,” fail to “provide guidance about what speech is permitted,”
                                  26   and “do[] not provide a person of ordinary intelligence reasonable opportunity to know what is
                                  27   permitted or prohibited.” FAC ¶¶ 30, 44, 48. In addition, Nationwide argues in its opposition
                                  28                                                    23
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   brief that Business and Professions Code §§ 14701–02 is unconstitutionally vague “because a

                                   2   person of reasonable intelligence would not know whether the disclosures provided by Nationwide

                                   3   are sufficient and would not know what the ‘most prominent’ location on the Offer Letter would

                                   4   be.” Opp. at 9.

                                   5          Nationwide’s purported vagueness claim suffers from a basic and fatal deficiency.

                                   6   Nationwide’s § 1983 cause of action is premised on Defendants’ alleged violation of the First

                                   7   Amendment, as applied to the states through the Fourteenth Amendment. FAC ¶¶ 35–63.

                                   8   However, a claim that a statute is void for vagueness is brought under the Fifth Amendment, not

                                   9   the First Amendment. See Holder v. Humanitarian Law Project, 561 U.S. 1, 18 (2010)

                                  10   (explaining that a vagueness challenge asserts that a statute “is impermissibly vague under the Due

                                  11   Process Clause of the Fifth Amendment”); see also Hunt v. City of L.A., 638 F.3d 703, 710 (9th

                                  12   Cir. 2011) (“In making a vagueness challenge, a plaintiff actually raises a due process, as opposed
Northern District of California
 United States District Court




                                  13   to First Amendment, claim.”).

                                  14          Nationwide thus cannot properly couch its vagueness claim as part of its existing § 1983

                                  15   cause of action for violation of the First Amendment. Indeed, Nationwide conspicuously avoids

                                  16   any discussion of the constitutional basis for its vagueness claim in both the FAC and its

                                  17   opposition brief. See Opp. at 9–10. Moreover, to the extent Nationwide wishes to add a § 1983

                                  18   cause of action for violation of the Fifth Amendment, the Court gave Nationwide notice that

                                  19   “Nationwide may not add new causes of action or parties without leave of the Court or stipulation

                                  20   of the parties pursuant to Federal Rule of Civil Procedure 15.” ECF No. 102 at 20. Therefore, the

                                  21   Court rejects Nationwide’s attempt to add a Fifth Amendment vagueness claim.

                                  22          5. Declaratory Relief Claim

                                  23          In addition, the Court’s conclusion that Nationwide has failed to state a § 1983 cause of

                                  24   action for a First Amendment violation requires the Court to also dismiss Nationwide’s

                                  25   declaratory relief cause of action. Nationwide’s request for declaratory relief is premised entirely

                                  26   on Nationwide’s First Amendment cause of action. See FAC ¶ 65 (requesting declaratory relief on

                                  27   the basis that Business and Professions Code §§ 14701–02 are “unconstitutional restraints on free

                                  28                                                    24
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   speech”); see In re Yahoo! Inc. Customer Data Sec. Breach Litig., 313 F. Supp. 3d 1113, 1139

                                   2   (N.D. Cal. 2018) (noting that a declaratory relief claim may survive only if “such relief is

                                   3   premised on other viable claims”). Here, Nationwide’s request for declaratory relief is premised

                                   4   only on its First Amendment claim, which the Court has concluded is not viable. Therefore, the

                                   5   Court therefore Nationwide’s second cause of action for declaratory relief.

                                   6         B. Whether to Grant Leave to Amend
                                   7            The Court must consider whether to grant Nationwide a third opportunity to attempt to

                                   8   plead a First Amendment violation. In its order granting Defendants’ motion to dismiss

                                   9   Nationwide’s original complaint, the Court granted Nationwide leave to amend its § 1983 cause of

                                  10   action because Nationwide “may be able to allege sufficient facts” to support its § 1983 claim.

                                  11   ECF No. 102 at 18. Nationwide has failed to do so. Moreover, Nationwide’s primary arguments

                                  12   opposing dismissal were not premised on any new factual allegations, but rather that NIFLA
Northern District of California
 United States District Court




                                  13   altered the legal standard applicable to Nationwide’s allegations. Nationwide identifies no new

                                  14   factual allegations that Nationwide could allege in a second amended complaint. See generally

                                  15   Opp. Nationwide also cannot alter the language of Business and Professions Code §§ 14701–02,

                                  16   which further suggests that amendment would be futile. Nationwide’s First Amendment theory

                                  17   has now been rejected on no fewer than four occasions, including in a published Ninth Circuit

                                  18   opinion. Nationwide, 873 F.3d at 731–35; ECF Nos. 50 & 102. For all of those reasons, the Court

                                  19   concludes that further amendment would be futile. See Bonin v. Calderon, 59 F.3d 815, 845 (9th

                                  20   Cir. 1995) (explaining that “[f]utility of amendment, by itself, can justify the denial of a motion

                                  21   for leave to amend”).

                                  22            In addition, the Court concludes that amendment would cause undue prejudice to

                                  23   Defendants by forcing Defendants to yet again litigate Nationwide’s futile First Amendment

                                  24   theory. Carvalho, 629 F.3d at 892–93. Thus, the Court declines to grant Nationwide leave to

                                  25   amend and dismisses Nationwide’s FAC with prejudice.

                                  26   IV.      CONCLUSION
                                  27            For the foregoing reasons, the Court DISMISSES Nationwide’s FAC in its entirety with

                                  28                                                     25
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   prejudice.

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: December 7, 2018

                                   5                                          ______________________________________
                                                                              LUCY H. KOH
                                   6                                          United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          26
                                       Case No. 14-CV-04420-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
